[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 165 
The court found that the defendants had not threatened to remove from the leased premises any of the fixtures mentioned in the lease. This finding was based on conflicting evidence, and having been affirmed by the General Term is not subject to review in this court. Upon this finding the complaint should have been dismissed, on the ground that no case had been made for equitable relief. *Page 167 
The complaint sets forth the covenant in the lease of Nos. 10 and 12 Tillary street, Brooklyn, under which the plaintiff claimed that the "fixtures, counters, shelving, boilers, machinery, elevators and heating apparatus" placed in the building by the defendants could not be removed by them during the term. It was not alleged that the defendants were proceeding to remove the articles mentioned, but the only ground alleged for an injunction was that they threatened such removal, without awaiting the expiration of the lease. This ground having been found not to exist, the whole basis of the equitable action failed, and the proper disposition of the case would have been to dismiss the complaint, without determining the construction of the covenant, but the trial court proceeded to construe the covenant, and held that it extended only to such articles of the kind mentioned as should be in the building at the time of the expiration of the lease, May 1, 1894. In substance the court held that the lessees were entitled to remove the whole of the fixtures at any time prior to the expiration of the term, and that only such fixtures as they should permit to remain on the premises until that time were subject to the operation of the covenant, and directed judgment in favor of the defendants dismissing the complaint on the merits, and judgment was entered in conformity with the decision.
We do not concur in the construction given to the covenant by the courts below. The lease was for a term of eleven years and contained a covenant by the lessees against assigning or underletting, or making any alterations in the new building without the written consent of the lessor. The lessees were to erect a new building on the leased premises at their own cost, according to plans which had been agreed upon. It is a clear inference from the lease and the circumstances that it was contemplated by the parties to the lease, that for the beneficial use of the combined property embraced in the two leases, the lessees were to place in the new building a plant for lighting and heating the whole premises, and elevators communicating with the different floors of the combined buildings. On the termination of the lease the *Page 168 
landlord might desire to continue to rent the premises embraced in both leases as one store, or he might consider it more advantageous that the premises should be divided into separate stores. It is plain that the covenant in question had reference to this situation. The option was therefore reserved to the landlord to require the tenants on the expiration of the lease to erect division walls, dividing numbers 10 and 12 into separate stores, or to retain the premises in their existing condition. In case the landlord elected to retain the premises as they were, the tenants were to be released from their covenant to build division walls, but in that case the fixtures were to become the property of the landlord, as they would still be required for the use of the premises as a whole. In case the landlord should require the tenants to build the division walls, then the fixtures were to belong to them, and the right to remove them would necessarily follow. The covenants provided for mutual equivalents. If the tenants were required to build the walls, they were to have the fixtures. If not required to build them, the landlord was to have the fixtures. In the one case the landlord would take the walls in place of the fixtures, and in the other the tenants would take the fixtures and build the walls. It is also plain we think that the landlord could await the expiration of the tenancy before exercising his option. The tenants had bound themselves to erect the walls "at the expiration of the lease," or upon vacating the premises before that time. This covenant is followed by the provision defining the rights of the parties in the fixtures. The construction of the courts below is sought to be sustained upon the words, "in said buildings at the expiration of the lease," which are found in the clause which declares the right of the lessees to the fixtures in case they are required to erect the walls. It is only, as is insisted, fixtures "in the building at the expiration of the lease," which are to become the property of the lessees, and this implies, as is claimed, that only fixtures not removed by the tenants before that time were contemplated as within the scope of the alternative clause. But the alternative clause which regulates the right of the *Page 169 
landlord, in case he elects not to require the erection of the partition walls, declares that in that case the fixtures are "to become the property of the lessor at such expiration." The words "at such expiration" point the time when the title is to become vested in the landlord, and were not used to limit his right to such fixtures only which might not then have been removed from the premises. If under the option the tenants became entitled to the fixtures, their rights were protected by giving them the fixtures on the premises at the expiration of the lease, since such as they might have removed before that time they would have had the benefit of already. But the right of the landlord to take the fixtures in lieu of the walls, would have been a barren one if the tenants might rightfully remove them all during the term. There is a little obscurity in the language of the covenants, but construing them according to their manifest purpose, it was the intention of the parties to subject fixtures placed by the tenants in the building during the term, to the exercise of the option of the landlord at the expiration of the lease. This construction does not involve the inconveniences insisted upon. It would not prevent changes and substitutions from time to time by the tenants of new arrangements made in good faith and in the ordinary course. But they could not we think dismantle the premises and remove fixtures to deprive the landlord of the benefit of his option.
We think the judgment should be modified by declaring the complaint dismissed, on the ground that no case of equitable cognizance was established, and, as so modified, the judgment should be affirmed, with costs to defendant.
All concur.
Judgment accordingly. *Page 170